Citation Nr: 1132529	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  07-26 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Davitian, Counsel







INTRODUCTION

The Veteran served on active duty in the Puerto Rico Army National Guard (PRANG) from January 2003 to February 2005, with service in support of Operation Enduring Freedom from May to August 2003.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied the Veteran's service-connection claim for a bilateral knee disability. 

When this case was previously before the Board in July 2009 and October 2010, it was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2011 correspondence, the Veteran asked VA to obtain a November 2010 medical report done by his primary care physician, whose name he provided, at the VA hospital in San Juan, the Commonwealth of Puerto Rico.  The Board has reviewed the Veteran's claims file and determined that it does not contain this medical record.

VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2) (2010).  There are also heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(West 2010).  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).


The Board also observes that in May 2011 the Veteran submitted an April 2011 report of a private knee examination.  This report is subject to a March 2011 waiver of review by the RO of any evidence the Veteran would subsequently locate and submit to VA.  Nevertheless, on remand the RO should review this medical record and any other evidence received since the most recent supplemental statement of the case (SSOC), dated in February 2011.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file copies of all of the Veteran's treatment records from the San Juan VAMC dated from November 2010 to date, that are not already in the claims file, to include a November 2010 medical report done by the Veteran's primary care physician, whose name the Veteran provided in March 2011 correspondence.  

2.  Then, readjudicate the Veteran's claim with consideration of all evidence received since the February 2011 SSOC, to include an April 2011 private physician's statement.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided an SSOC addressing all evidence received since the February 2011 SSOC, to include an April 2011 private physician's statement, and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


